           Case 5:21-cv-00090-HE Document 9 Filed 06/11/21 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

LORENZO FORD,                                  )
                                               )
                      Petitioner,              )
                                               )
vs.                                            )           NO. CIV-21-0090-HE
                                               )
WARDEN PETTIGREW,                              )
                                               )
                      Respondent.              )

                                           ORDER

       Petitioner Lorenzo Ford, a state prisoner appearing pro se, filed a motion for

immediate release. Pursuant to 28 U.S.C. § 636(b)(1)(B) and (C), the matter was referred

to Magistrate Judge Amanda Green for initial proceedings. Twice, Judge Green ordered

petitioner to cure deficiencies in his filing. Petitioner never responded to the orders to cure.

Judge Green has now issued a Report and Recommendation recommending that the

petition be dismissed for failure to comply with the court’s orders.

       The Report advised petitioner of his right to object to the Report by June 1, 2021.

Petitioner has not objected to the Report thereby waiving his right to appellate review of

the factual and legal issues it addressed. Casanova v. Ulibarri, 595 F.3d 1120, 1123 (10th

Cir. 2010).

       Accordingly, the court ADOPTS the Report and Recommendation [Doc. #8]. The

petition is DISMISSED without prejudice.
   Case 5:21-cv-00090-HE Document 9 Filed 06/11/21 Page 2 of 2




IT IS SO ORDERED.

Dated this 11th day of June, 2021.




                                     2
